

117 S2653 IS: Collegiate Housing and Infrastructure Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2653IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Cardin (for himself, Mr. Blunt, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for collegiate housing and infrastructure grants.1.Short titleThis Act may be cited as the Collegiate Housing and Infrastructure Act of 2021.2.Charitable organizations permitted to make collegiate housing and infrastructure grants(a)In generalSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(s)Treatment of organizations making collegiate housing and infrastructure improvement grants(1)In generalFor purposes of subsection (c)(3) and sections 170(c)(2)(B), 2055(a)(2), and 2522(a)(2), an organization shall not fail to be treated as organized and operated exclusively for charitable or educational purposes solely because such organization makes collegiate housing and infrastructure grants to an organization described in subsection (c)(7) which applies the grant to its collegiate housing property.(2)Housing and infrastructure grantsFor purposes of paragraph (1), collegiate housing and infrastructure grants are grants for capital improvements to provide, improve, operate, or maintain collegiate housing property that may involve more than incidental social, recreational, or private purposes, so long as such grants are for purposes that would be permissible for a dormitory or other residential facility of the college or university with which the collegiate housing property is associated. A grant shall not be treated as a collegiate housing and infrastructure grant for purposes of paragraph (1) to the extent that such grant is used to provide physical fitness facilities.(3)Collegiate housing propertyFor purposes of this subsection, collegiate housing property is property in which, at the time of a grant or following the acquisition, lease, construction, or modification of such property using such grant, substantially all of the residents are full-time students at the college or university in the community where such property is located.(4)Grants to certain organizations holding title to property, etcFor purposes of this subsection, a collegiate housing and infrastructure grant to an organization described in subsection (c)(2) or (c)(7) holding title to property exclusively for the benefit of an organization described in subsection (c)(7) shall be considered a grant to the organization described in subsection (c)(7) for whose benefit such property is held..(b)Effective dateThe amendment made by this section shall apply to grants made in taxable years ending after the date of the enactment of this Act.